PER CURIAM:
Roland Falcon, appointed counsel for Adrian Sandoval in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because indepen*892dent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Sandoval’s conviction and sentence are AFFIRMED.